Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2020 has been entered.

Currently, claims 1-5, 7-19 are pending in the instant application.  Claim 6 and 20-21 has been canceled, claims 2-4, 11, 14-19 are withdrawn.  This action is written in response to applicant’s correspondence submitted 08/10/2020. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Non-Final.

Claims 1, 5, 7-10, 12-13 are under examination with regard to the elected combination of CCNB2, NEK2, RRM2, TOP2A, and CENPE. 


Withdrawn Rejection
The rejection of claim s1, 5, 7-10, 12-13, and 20 are withdrawn in view of the amendment to the claims. 
Claim Objections
Claim 9 is objected to because of the following informalities:  the claim recites “in said tumor sample is at least 1.5 fold the median mRNA expression level” and this is grammatically incorrect.  The claim should read tumor sample is at least 1.5 fold higher than the median mRNA expression.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7-10, 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite abstract idea that include mental processes. This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea.  This rejection was previously presented and has been rewritten.    
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes the claims recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 1, the claims recite the abstract idea of a mental process, the step of “stratifying” the patient into low and high expression groups based on mRNA expression in step (b) and “assigning” treatment in step (c).  Neither the specification or the claims set forth limiting definition for stratifying and assigning and both steps are given the broadest reasonable interpretation to include a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally compares the expression level and places the patient into a low or high expression group and assigns treatment by verbal or written direction.  
These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The recitation of generically stratisfying a patient into a low or high expression group and assigning treatment does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea.  Additionally the recitation of assigning treatment is a mere instruction to apply the judicial exceptions with general limitations of a therapy with no specific particular limitations of administering the therapy.  The claims do not require administering a therapy that has a significant relationship to the expectation. 

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 1,  additional steps of measuring in a tumor sample of a breast cancer patient and non-tumor sample mRNA of CCNB2, NEK2, RRM2, TOP2A, and CENPE is well-understood, routine, and conventional activities in the art.  The step of obtaining a biological sample and determining the expression of CCNB2, NEK2, RRM2, TOP2A, and CENPE merely instructs a scientist to use well established, routine and conventional nucleic acid techniques to gather samples for diagnostic analysis.  Additionally the step of measuring the expression of CCNB2, NEK2, RRM2, TOP2A, and CENPE is well-established, routine and conventional in the art.  The measuring the mRNA expression level step merely instructs a scientist to use well established, routine and conventional expression analysis techniques to gather data necessary for the comparing and determining.  Additionally the specification teaches analysis was collected from several public databases (see example 1 and 2).  There is no combination of elements in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  Many cited prior art references in this record demonstrate that 
	Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract determining step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Response to Arguments
The response traverses the rejection on pages 8-10 of the remarks mailed 08/10/2020.  The response addresses the amendment to the claims.  The response asserts that the phrase “assigning treatment” is well-known in the art of medical oncology and understood by an 
The response further asserts that the claim is directed to a practical application because the claim is directed to a specific method for specific patients using specific compound to achieve a specific outcome.  This response asserts that the claim recitation of low and high expression, assigning two specific treatments and the two compounds that are assigned are for specific groups of patients.  The response asserts that the treatments of hormone therapy and chemotherapy are specific and distinct.  The response further asserts that the treatments are based on likihood of relapse free 5 year survival and are not superfluous.  The response asserts that the step of assigning treatment is a practical application where there practical end is assignment and execution of a specification treatment.  The response asserts that claim 1 requires a step of assigning one specific therapy to a first strata and a different specific therapy to a second strata where both therapies bring about a change in breast cancer subjects and alter the natural state.  This response has been thoroughly reviewed but not found persuasive. 
While the claims recite specific genes, the claims generically encompass any method to determine the expression of the elected genes and is therefore not a specific method for determining expression.  For example the claims do not require a specific set of primers that was not routine or conventional in the art for measuring the expression of the elected genes.  Additionally while the claims recite stratifying the patient into a low or high expression group based on the median mRNA expression of the set of genes, the claims do not require or recite 
For these reasons, and the reasons made of record in the previous office actions, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 5, 7-10, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation "the median mRNA expression” in line 2 of step (b) of the claim.  There is insufficient antecedent basis for this limitation in the claim.  None of the prior steps require determining a median mRNA expression and it is unclear what median mRNA expression is used to stratify the patients into low or high expression. 

Claims 1, 5, 7-10, and 12-13  are rejected under 35 U.S.C. 103 as being unpatentable over Gehrmann (US 2009/0311700 A1) in view of Sgroi (US 2013/0281502 A1) 


Sgori teaches gene expression levels are useful for providing prognostic determinations and predictive determinations, such as responsiveness to a course of treatment (see para 16).  Sgori teaches gene expression levels of NEK2 and RRM2.  Sgori teaches identification of subject for benefit from a switch in endocrine therapy (see para 21 and para 83). Sgori teaches determining prognosis of a patient by expression levels and then selecting a treatment for a patient within the gene expression (see para 78).  Sgori teaches high risk (high expression) and low risk (low expression) (see para 81).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to improve the method of detecting expression of CCNB2, NEK2, RRM2, TOP2A, and CENPE and identifying prognosis of breast cancer as taught by Gehrmann to include further identifying treatment, including endocrine therapy as taught by Sgori.  The ordinary artisan would have been motivated to improve the method of identifying prognosis of breast cancer by expression of CCNB2, NEK2, RRM2, TOP2A, and CENPE, to stratify patients using a 5 gene set because Gehrman suggests a 5 gene analysis and Sgori uses 5 genes to identify prognosis of breast cancer patient.  Additionally the ordinary artisan would have been motivated to improve the method of Gehrman and further include assigning treatment, including endocrine therapy for patients with patient has likelihood of relapse free 5 year survival as taught by Sgori because both Sgori and Gehrmann teach gene expression analysis in breast cancer patients along with disease free survival in breast cancer patients.   The ordinary artisan would have had a reasonable expectation of success that the use of assigning treatment after gene expression 

Because both Gehrmann and Sgori teach gene expression analysis for stratifying patients for disease free survival and prognosis of breast cancer,  it would have been obvious to one skilled in the art to include the additional step of assigning treatment, specifically endocrine therapy for patients that have likelihood of relapse free 5 year survival as taught by Sgori in the method of Gehrmann, in order to achieve the predictable result of stratifying patients and assigning treatment with a hormone therapy to patients that have a likelihood of relapse free 5 year survival of over 70%. 

	



Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAE L BAUSCH/Primary Examiner, Art Unit 1634